 AO 91 (Rev. 08/09) Criminal Complaint


                                      United States District Court
                                                                  for the
                                                                                                                     FEB - 5 2019
                                                      Eastern District of Virginia
                                                                                                             CLERK U.S. DISTRICT COURT
                                                                                                             ^ AieyANinRIA. VIRGINIA
                  United States of America
                                V.
                Hazel Marie Sanchez Cerdas,                                 Case No.^ ^9-M J-60
                  a/k/a Hazel Marie Shaw,
                          a/k/a Andrea



                            Defendanl(s)


                                                       CRIMINAL COMPLAINT


          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of           October 2010 -December 2018           in the county of     Fairfax and elsewhere       in the

       Eastern          District of             Virginia         ,the defendant(s) violated:
             Code Section                                                      Offense Description
18U.S.C. 1952 and 2                             Interstate and foreign travel or transportation in aid of racketeering enterprises
18U.S.C. 2422(a)and 2                           Coercion and enticement of an individual to travel in interstate or foreign
                                                commerce for purposes of prostitution




          This criminal complaint is based on these facts:
See Affidavit




          SJ Continued on the attached sheet.



 Reviewed by AUSA/SAUSA:
                                                                                                 iiplainant's signature
    Maureen C. Cain
                                                                                           Alix Skeiton, Special Agent
                                                                                               Printed name and title


 Sworn to before me and signed in my presence.


 Date:              2/5/2019


                                                                                                            /S/
 City and state:                           Alexandria, VA
                                                                                                  ivan D. Davis
                                                                                      United States Magistrate Judge
